Citation Nr: 1708002	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected degenerative disc disease (DDD) of the cervical spine prior to August 6, 2015 and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected DDD of the lumbar spine prior to August 6, 2015 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO continued a 10 percent rating for DDD of the lumbar spine and granted service connection for DDD of the cervical spine with a noncompensable initial rating.  These issues were remanded for further development in December 2014, and have now been returned to the Board for adjudication.

In the Board's December 2014 remand, it raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a June 2016 rating decision, the Veteran was granted entitlement to a TDIU, effective April 7, 2015, the date that the Veteran's employer reported that his employment had been terminated.  The Veteran has not asserted that entitlement to a TDIU is warranted prior to this date or disagreed with the June 2016 decision in any way, and therefore the issue is found to be granted in full and is no longer on appeal.

The Board also notes that as of May 6, 2016, the Veteran has been assigned a 100 percent rating, and the entitlement to a TDIU was therefore found to be moot.  The Board acknowledges that the U.S. Court of Appeals for Veterans Claims held in Bradley v. Peake, 22 Vet. App. 280 that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more.  See 38 U.S.C.A. § 1114(s) (West 2014).  In this case, the Veteran has only alleged that his service-connected back and neck disabilities and their associated radiculopathy are the disabilities which prevent him from working.  The Veteran does not have an additional disability of 60 percent or more nor has he alleged that any separate disability also prevents him from being able to work.  Therefore, the Veteran's TDIU claim is moot, and will not be further discussed. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  From September 28, 2007 to the present, the Veteran's DDD of the cervical spine has manifested by forward flexion of 30 degrees or less; it has not manifested by forward flexion limited to 15 degrees, favorable or unfavorable ankylosis of the entire cervical spine, or incapacitating episodes of at least 4 weeks during the past 12 months.

2.  From September 28, 2007 to the present, the Veteran's DDD of the lumbar spine has manifested by forward flexion of 60 degrees or less; it has not manifested by forward flexion limited to 30 degrees, favorable or unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least 4 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  From September 28, 2007 to the present, the criteria for an initial evaluation of 20 percent, but no higher, for DDD of the cervical spine has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  From September 28, 2007 to the present, the criteria for an evaluation of 20 percent, but no higher, for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2007, July 2008, and April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sander, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In December 2014, the case was remanded for further development.  New VA examinations were held in August 2015 and May 2016, and additional VA and private treatment records were associated with the record.  All new evidence was considered prior to the issuance of the August 2016 supplemental statement of the case.  The Board therefore finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board also finds that the August 2015 and May 2016 VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  These VA examinations included notations that there was pain on weight bearing, and thus this is taken into account, and although the VA examinations have not included both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board therefore finds that remanding either issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf. Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.")

The AOJ has provided adequate assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant and his representative have not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues decided herein, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Id.  Therefore, the Board has decided upon the merits of the claims addressed below.  

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (2016).  38 C.F.R. § 4.71a, Note (6) (2016).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  The Board notes that the Veteran has reported frequent complaints of tingling and numbness in his bilateral arms and legs and headaches which emanate from his cervical spine.  In a September 2008 rating decision, the Veteran was granted entitlement to service connection for cervical headaches.  In an August 2015 rating decision, the Veteran was granted entitlement to service connection for right and left upper extremity peripheral neuropathy and right lower extremity peripheral neuropathy, and in an October 2015 rating decision, the Veteran was granted entitlement to service connection for right and left upper extremity radiculopathy.  The Veteran has not appealed any of these separate grants of service connection or expressed disagreement with the evaluations assigned or their effective dates.  Neurological manifestations of the Veteran's spinal disorders will therefore not be further discussed.

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  

A 20 percent rating is warranted for thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; cervical spine forward flexion of greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for cervical spine forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine or thoracolumbar spine forward flexion of 30 degrees of less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1) (2016).

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran is being assigned ratings of 20 percent based on limitation of motion of his cervical and lumbar spine disorders, no higher rating can be assigned based on Diagnostic Code 5003 alone, and this diagnostic code will not be further discussed.

Factual Background

The Veteran filed the current claim for service connection for a neck disorder and for an increased rating for his service-connected lumbar spine disorder in September 2007.  The Veteran has submitted written statements describing how he is unable to lift anything heavy because of his back disorder and that he had trouble maintaining employment in the past because of neck and back pain.  He wrote in March 2009 that his back and neck pain was constant and that he once slipped due to sharp pain when he turned to grab something and was "laid up" in bed for 2 to 3 weeks.  In February 2010, he wrote that he was unable to perform physical activity for more than 15 or 30 minutes, and that he was unable to play basketball with his son or perform physical labor.

The Veteran's mother has submitted a written statement stating that the Veteran was not able to do any heavy lifting, strenuous work, or outdoor activities.  The Veteran and his mother also submitted portions from their journal, which described how the Veteran had frequent pain in his neck and lower back requiring pain medication and that on several days he stayed in bed due to severe back, neck, and headache pain.  A December 2007 letter from the Veteran's employer stated that he had been placed on light duty and could not lift or carry heavy items.

The Veteran attended a VA examination in August 2008.  He reported having back pain with stiffness, weakness, numbness, and dizziness for the past 10 years, as well as constant aching and sharp neck pain.  He reported functional impairment of difficulty with prolonged sitting, driving, bending at the waist, or lifting/pushing/pulling items over 20 pounds.  He was noted to be able to function on a limited basis with medication, and he denied any incapacitating episodes in the past 12 months.  Physical examination of the cervical spine found no ankylosis, spasms, or tenderness.  The cervical range of motion was normal, but after repetitive motion, the Veteran was additionally limited by pain, fatigue, and lack of endurance.  The additional limitation in degrees was stated to be 0.  Physical examination of the thoracolumbar spine found no spasm, tenderness, or ankylosis, and range of motion was also found to be normal, but additionally limited by pain, fatigue, and lack of endurance after repetitive motion.  The additional limitation in degrees was also stated to be 0.  The examiner found no IVDS in the cervical or thoracolumbar spine.

The Veteran also attended a VA examination in August 2015.  He reported having flare ups of his neck and back disorders that caused limitation of range of motion and radiating pain.  Range of motion testing of the cervical spine found forward flexion to 30 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 50 degrees.  Pain was noted on examination that caused functional loss during extension, right lateral flexion, and right lateral rotation.  There was evidence of pain with weight-bearing.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Additional loss was caused by pain and lack of endurance, resulting in forward flexion to 25 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  The examiner also stated that the examination was medically consistent with the Veteran's statements describing functional loss during a flare up, and that pain, fatigue, and lack of endurance would cause further functional loss, resulting in forward flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 40 degrees.  There was no guarding or muscle spasm of the cervical spine, no atrophy, and no ankylosis.  The Veteran was diagnosed with cervical spine IVDS, but did not have any episodes of IVDS that required bed rest prescribed by a physician in the past 12 months.  The examiner stated that the functional impact of the Veteran's neck disorder was mild to moderate impairment in performing sedentary or physical activity of employment.

Range of motion testing of the thoracolumbar spine found forward flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that pain caused functional loss with forward flexion and extension, but there was no evidence of pain with weight bearing or localized tenderness.  After repetitive use testing, there was no additional loss of function or range of motion.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and stated that the effect on range of motion would result in forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 15 degrees.  The examiner also stated that the examination was medically consistent with the Veteran's statements describing functional loss during a flare up, and that pain, weakness, and lack of endurance would cause further function loss, resulting in forward flexion to 40 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  There was no guarding or muscle spasm of the lumbar spine, no atrophy, and no ankylosis.  The Veteran was diagnosed with thoracolumbar spine IVDS, but did not have any episodes of IVDS that required bed rest prescribed by a physician in the past 12 months.  The examiner stated that the functional impact of the Veteran's lumbar spine disorder was mild to moderate impairment in performing sedentary employment and moderate impairment in performing physical employment.

The Veteran most recently attended a VA examination in May 2016.  The Veteran reported that his cervical spine disorder prevented him from working and exercising and that his lumbar spine pain caused pain especially when moving, bending, and reaching.  He reported flare ups that caused headaches with migraines, loss of feeling in the fingers, and sharp pain in his back.  He did not report having any functional impairment of the cervical spine, but reported that lumbar spine flare ups affected bending, reaching, and standing more than 5 minutes or walking for a long time.  Cervical spine range of motion testing found forward flexion to 30 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, and right and left lateral rotation to 60 degrees.  Pain was noted on examination, but did not cause any functional loss.  Pain was exhibited during forward flexion and extension.  The Veteran was able to perform repetitive-use testing, with no additional loss of function or range of motion.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and stated that the effect on range of motion due to pain and lack of endurance would result in forward flexion to 25 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 50 degrees.  The examiner also stated that the examination was medically consistent with the Veteran's statements describing functional loss during a flare up, and that pain and lack of endurance would cause further functional loss, resulting in forward flexion to 20 degrees, extension to 0 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 40 degrees.  There was no evidence of tenderness or pain on palpation, no pain with weight-bearing, no muscle spasm, no guarding, and no ankylosis.  The Veteran was diagnosed with IVDS, but did not have any episodes of IVDS that required bed rest prescribed by a physician in the past 12 months.  

Range of motion testing of the thoracolumbar spine revealed forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was pain noted on examination but it did not cause functional loss.  The Veteran was able to perform repetitive-use testing, with no additional loss of function or range of motion.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and stated that the effect on range of motion due to pain and lack of endurance would result in forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral flexion to 20 degrees.  The examiner also stated that the examination was medically consistent with the Veteran's statements describing functional loss during a flare up, and that pain and lack of endurance would cause further functional loss, resulting in forward flexion to 40 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  There was no evidence of pain with weight-bearing, evidence of localized tenderness or pain on palpation, muscle spasm, guarding, or ankylosis.  The Veteran was diagnosed with thoracolumbar spine IVDS, but did not have any episodes of IVDS that required bed rest prescribed by a physician in the past 12 months.  The examiner stated that the Veteran's back and neck disorders would cause a moderate impairment in sedentary or physical activity of employment.  These disorders made him unable to sit more than 60 minutes, unable to stand more than 40 minutes, unable to walk more than 5 miles, and would cause moderate impairment of physical activity, including limitations on lifting, climbing ladders, or kneeling.

The Veteran's private treatment records regularly note a history of chronic back pain.  In December 2007, the Veteran complained of continued neck pain and back pain since his motor vehicle accident in 1997.  In July 2008 he was treated at the emergency room for a slip and fall, and he reported left leg and low back pain.  He was diagnosed with left knee contusion and lumbar strain.  In July 2008, it was noted that the Veteran had pain with flexion in any degree.  The Veteran had to take sick leave from work.  In the subsequent weeks, the Veteran began experiencing increased pain.  In August 2008, he stated that the injury was caused when he was checking the showers at work and he slipped and fell, landing on his knee and jarring his back.  He reported that the constant shooting pain restricted walking, bathing, housework, climbing stairs, bending, and performing a variety of tasks at work.  He had spinous process tenderness, pain with rotational movements, and forward flexion with slight pain.

In September 2008, the Veteran reported similar functional impairment from back pain, and he began attending regular physical therapy.  At his initial physical therapy session, it was noted that flexion in standing was severely limited, and that there was increased pain when attempting to flex.  Extension showed moderate loss.
That same month, the Veteran reported shooting pain with sudden movement, experiencing a "pulling" sensation in his back, discomfort with repetitive activities such as mopping, not being able to sleep through the night, and being able to do only light chores around the house.  He was found to have forward flexion to about 45 degrees with slight pain coming back to an upright position, and there was pain with rotational movements.

At an October 2008 physical therapy session, he reported that he was now able to mow the lawn, play with his children, and clean the house, but he struggled with standing and walking for more than 5 minutes and was unable to sleep without waking due to pain.  That same month, the Veteran reported that he had returned to work at a 6-hour workday, but that the pain had gotten worse since then, and that it was aggravated by prolonged sitting, bending, and twisting.  He was able to forward flex with pain.  In November 2008, he reported that the pain now occurred with only more strenuous tasks and that some days were pain-free.  He reported that he was back at work on light duty and that he had minimal difficulty with this, although his pain occurred when he attempted to change his flat tire.  He reported being able to carry up to 15 pounds.  In December 2008, he reported that similar symptoms had continued.  He was able to forward flex without pain, but had slight pain with rotational movements.  The Veteran reported neck pain on several occasions in 2009, and in November 2009, he reported that his back and neck pain were getting worse.

The Veteran's VA treatment records also show frequent complaints of back and neck pain.  In October 2007, he reported morning neck stiffness and back pain that prevented him from being able to sit for greater than an hour and made standing for long periods difficult.  He stated that the problems did not interfere with his work, but that he did have to gage the amount of physical activity he could do.  Physical examination found the neck somewhat tender to touch, with taut muscles.
A December 2007 MRI showed degenerative disc changes in the cervical spine

In December 2007, he reported having continued neck pain and low back pain.  Physical examination found approximately 65 to 75 percent of the average range of motion of the neck.  The Veteran reported having neck pain for the past month and a half in January 2009, and was unable to turn his neck freely and felt pain and crepitus if he tried to move it.  Physical examination found no deformity, and range of motion was limited due to pain.  In April 2009, the Veteran was evaluated for back and neck pain, and physical examination found "reasonable active range of motion" in the neck.  In August 2009, the Veteran was seen for cervical pain, and in November 2009 he reported that his back was hurting after lifting something heavy.  In December 2012, he reported chronic back pain.  In July 2014, he reported that he worked as a furniture mover full time and that he had chronic back pain with worsening spasms over the past week.  Prominent spasms in the left lower lumbosacral region were noted.

In January 2015, the Veteran reported that he hurt his back at work when he was lifting a small table, and it was noted that the Veteran's back pain was made worse by moving furniture on his job.  In April 2015, the Veteran reported pain and back spasms, and range of motion in the neck was limited in the left and right rotation, and in May and June 2015 he continued to endorse back and neck pain.  His physical therapist encouraged activity as tolerated, but with moderation and to avoid physically demanding jobs.  The Veteran reported worsening pain in August 2015, and range of motion was 25-percent decreased in the cervical and lumbar spine.  In September 2015, he was treated for cervical pain and stiffness and was given a transcutaneous electrical nerve stimulation (TENS) device.  In December 2015, the Veteran's mother stated that the Veteran's back pain was worsening, but the Veteran stated that it was fairly well controlled.  It was recommended to the Veteran that he take medication if he knew he was going to do strenuous activity.

A note from the Veteran's physician indicated that he was out of work for three days in 2009, 17 days in July 2015, and 6 days in January 2015.  A February 2015 letter from the Veteran's employer stated that between June 2014 and January 2015, he missed approximately 35 days of work due to problems with his back.

Analysis: Cervical Spine

The Board finds that the assignment of a 20 percent initial evaluation, but no higher, for the entire period on appeal, September 28, 2007 to the present, is warranted.  The earliest VA examination conducted during this appeal period, the August 2008 VA examination, found normal cervical range of motion, but noted that after repetitive motion, the Veteran was additionally limited by pain, fatigue, and lack of endurance.  Although the examiner listed this additional limitation of motion at "0 degrees," the Board finds this report to be unclear, as it failed to quantify that that additional limitation was.  The Board therefore accepts that the August 2008 VA examination may not be as reliable a record of the severity of the Veteran's cervical spine disorder as the results of his subsequent VA examinations in August 2015 and May 2016.  At these examinations, the Veteran had forward flexion of the cervical spine of 30 degrees, which was then then decreased to 25 and 20 degrees after use over time or during a flare up.  When the range of motion in the cervical spine is limited to 20, 25, or 30 degrees, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The Veteran's VA and private treatment records furthermore do indicate that he had significant impairment in his neck range of motion throughout the period on appeal.  The Board therefore accepts that the increased rating of 20 percent should be assigned from the date the Veteran submitted his claim for service connection, September 28, 2007.

The Board is not able to assign a rating higher than 20 percent at any time during the period on appeal, however.  The Board finds that the evidence preponderates against that the cervical spine symptoms have been productive of forward flexion of the cervical spine limited to 15 degrees or less, or that there has ever been favorable ankylosis of the entire cervical spine, so as to warrant assigning the disability a 30 percent disability rating, even after consideration of pain, weakness, and other symptoms described in DeLuca; 38 C.F.R. § 4.71a.

Forward cervical flexion was not, at any time, clinically observed to be less than 15 degrees.  The lowest measurement recorded at the Veteran's VA examinations was the examiner's estimation that forward flexion would be limited to 20 degrees during a flare up.  Therefore, even taking painful motion, repetitive motion, and flare ups into account, there is no indication that flexion would be limited to 15 degrees.  This is also consistent with the Veteran's VA treatment records.  The Veteran's VA treatment records make frequent notations of decreased range of motion, but generally did not include measurements of the extent of that decreased motion, other than notations in December 2007 that he had 65 to 75 percent of the average range of motion in the neck and 25-percent decreased range of motion in August 2015.  The normal forward flexion of the cervical spine is 45 degrees, and therefore this would indicate flexion of approximately 29 degrees or 33 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).  The Board also notes that at no time has the Veteran been found to have cervical ankylosis.

The Board has also considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned more than the minimum compensable rating for the cervical spine.  Furthermore, pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  The Board finds the preponderance of the evidence does not indicate that such further functional loss exists so that a rating any higher than 20 percent can be assigned on the basis of pain alone.  

The evidence also preponderates against finding symptoms productive of incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  The Veteran was not found at either the August 2015 or May 2016 VA examinations to have had any incapacitating episodes.  The Veteran's VA and private treatment records also do not show that the Veteran was even prescribed bed rest by a physician.  His physical therapist, in fact, encouraged the Veteran to partake in moderate activity.  There is therefore no higher rating warranted under the criteria for incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board considered the Veteran's lay statements regarding the functional impact of his service-connected cervical spine disorder.  The Veteran is competent to report his own observations with regard to the severity of his cervical spine disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that cervical pain caused him to sometimes miss work, and that his pain made almost any extended activity, such as walking, sitting, driving, or carrying objects more difficult.  These statements are credible and consistent with the rating assigned.  The occurrence of cervical pain while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for DDD of the cervical spine.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of a higher rating, it is not applicable.  See 38 U.S.C.A. § 5107(b).

Analysis: Lumbar Spine

After reviewing all of the evidence of record, the Board finds that the assignment of a 20 percent evaluation, but no higher, for the entire period on appeal, September 28, 2007 to the present, is also warranted for the Veteran's lumbar spine DDD.

As was discussed above, the Board does not find that the August 2008 VA examination provided adequate reporting on the Veteran's functional impairment due to pain, fatigue, or lack of endurance, and will instead turn to the August 2015 and May 2016 VA examinations for more probative evidence on the severity of the Veteran's lumbar spine disorder.  At these examinations, the Veteran had forward flexion that was limited to 50 degrees after repetitive use over time and to 40 degrees during flare ups.  When there is forward flexion of greater than 30 degrees but not greater than 60 degrees, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  The Board therefore finds that an increased rating of 20 percent since September 28, 2007 to the present can be assigned.

The Board notes that no earlier effective date than September 28, 2007 can be assigned for the Veteran's DDD of the lumbar spine.  Except when otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year of the date such an increase occurred.  Otherwise, the increase is effective the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  In this case, there is no evidence that the Veteran's lumbar spine disability underwent an increase in severity between September 28, 2006 and September 2007.  The Veteran has not submitted any medical evidence indicating a worsening during this period, nor is it reflected in the record.  In fact, the evidence indicates that it is far more likely that the increase in the severity of the Veteran's condition occurred in July 2008, when he slipped at work and further injured his back.  The Board therefore finds that September 28, 2007 is the earliest effective date that can be assigned for the increased rating of 20 percent.

No rating higher than 20 percent at any time during the period on appeal can be assigned.  The evidence preponderates against finding that the lumbar spine symptoms have been productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or that there has ever been favorable or unfavorable ankylosis of the entire thoracolumbar spine, so as to warrant assigning the disability a 40 percent disability rating, even after consideration of pain, weakness, and other symptoms described in DeLuca; 38 C.F.R. § 4.71a.

At no time has the Veteran demonstrated thoracolumbar flexion to 30 degrees or less; even taking flare ups into account, the lowest predicted range of motion, found on examination in 2015 and 2016, was 40 degrees.  The Veteran's VA and private records frequently note pain and restricted motion, but they also do not show any evidence of forward flexion being limited to 30 degrees.  In September 2008, he was found to have forward flexion to 45 degrees, although in the months following this he was actually noted to be significantly improved.  In August 2015, he was noted to have 25 percent decreased range of motion in the back, which would be approximately 67 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).  The Veteran has also not been found to ankylosis of the thoracolumbar spine at any time.  There is therefore no indication, even when taking the Veteran's painful motion into consideration, that a rating higher than 20 percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

The Board is also unable to assign any higher rating due to pain based on the provisions of 38 C.F.R. § 4.59, as the Veteran is now been assigned a 20 percent evaluation, which is higher than the minimum compensable rating.  See Petitti, 27 Vet. App. at 425.  The 20 percent evaluation already takes into account the Veteran's limitation of motion hampered by pain, repetitive motion, and flare ups, as it is based on the predicted restriction in flexion caused during a flare up or after repetitive use over time.

As was discussed above, the evidence also preponderates against finding symptoms productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The Veteran was not found at either the August 2015 or May 2016 VA examinations to have had any incapacitating episodes.  At no time has the Veteran been prescribed bed rest by a physician, and thus a rating in excess of 20 percent for intervertebral disc syndrome based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has again considered the Veteran's competent lay statements regarding the functional impact of his lumbar spine disorder.  See Jandreau, 492 F.3d at 1376-77.  The Veteran has stated that lumbar spine pain caused him to be unable to sit or drive for extended periods, to exercise or play sports, to lift heavy objects, and to perform any other extended physical activity.  He reports frequent flare ups that prevent him from performing bending tasks and cause him to require breaks and rest.  The Veteran's statements are credible and consistent with the rating now assigned, which contemplates impairment of some physical movement and activity due to limitation of motion and pain.  To the extent that the Veteran argues his symptomatology is more severe than that shown at the VA examinations, his statements are again weighed against the other evidence of record, and the examination findings of trained health care professionals are of greater probative weight.

In sum, the preponderance of the evidence establishes that the Veteran's service-connected DDD of the lumbar spine does meet the criteria for a rating higher than 20 percent, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).

Extraschedular Evaluation

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Based on the above discussions, the symptoms associated with the Veteran's cervical and lumbar spine disabilities include pain, limitation of motion, fatigability, difficulty walking and standing for long periods, stiffness, weakness, spasms, flare ups, and difficulty lifting heavy objects.  These symptoms are primarily symptoms of decreased range of motion and the types of functional impairment as considered in Deluca, such as functional loss due to pain, and are not found to be impairment beyond that which is already contemplated by the rating criteria.  The Board acknowledges the Veteran's assertions that his pain and restricted mobility make his daily life activities far more challenging.  The Board sympathizes with the Veteran, but does not find that these constitute functional impairments beyond what could be reasonably expected with the pain of his cervical and lumbar spine disorders, both of which have received 20 percent evaluations in recognition of the significant impairment they cause.  The evidence does not show frequent hospitalization or other symptoms outside of the norm for these disabilities or which are not specifically listed in the rating criteria.  

The Veteran has asserted that his back pain made his employment much more difficult, and his records clearly showed that working as a furniture lifter absolutely aggravated his back pain.  The Veteran's employer also reported that the Veteran did miss some work due to back problems, and he was at times placed on light duty because of his back pain.  Interference with employment is a factor to be considered, but does not, by itself, demonstrate that an "exceptional or unusual disability picture" exists.  See id.  The purpose of the rating criteria is primarily to compensate for "impairment in earning capacity" caused by the service-connected disabilities, and in this case, the disability evaluations that the Veteran has been assigned, and his current combined total disability rating, are reflective of the impairment that the Veteran alleges.  See 38 C.F.R. § 4.1.  Furthermore, the Veteran has been granted entitlement to a TDIU as of the date that he stopped working, despite the fact that the record indicates that he lost his job due to reasons other than his service-connected disabilities.  The Board therefore does not find that the Veteran's back conditions interfered with his employment to an extent that is beyond the regular, schedular standards.

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration that the rating schedule be inadequate has not been met, and the assigned schedular rating is adequate.  The Board finds that referral for the assignment of extraschedular disability ratings is not warranted.


ORDER

Entitlement to an initial 20 percent evaluation, but no higher, for service-connected DDD of the cervical spine is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a 20 percent evaluation, but no higher, for service-connected DDD of the lumbar spine from September 28, 2007 to the present, is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


